Citation Nr: 0921663	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides in the 
Republic of Vietnam.  

2.  Entitlement to service connection for peripheral 
neuropathy in the bilateral upper extremities, to include as 
secondary to diabetes.  

3.  Entitlement to service connection for peripheral 
neuropathy in the bilateral lower extremities, to include as 
secondary to diabetes.  

4.  Entitlement to service connection for facial neuropathy.  

5.  Entitlement to service connection for aphonia.  

6.  Entitlement to service connection for neurogenic bowel.  

7.  Entitlement to service connection for neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from June 1964 to May 1968.  

The claim has been before the Board on a previous occasion, 
and was remanded in June 2007 for further evidentiary 
development.  All actions required by the remand have been 
accomplished.  

The issues of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy in the bilateral upper 
extremities, to include as secondary to diabetes, entitlement 
to service connection for peripheral neuropathy in the 
bilateral lower extremities, to include as secondary to 
diabetes, entitlement to service connection for facial 
neuropathy, entitlement to service connection for aphonia, 
entitlement to service connection for neurogenic bowel and 
entitlement to service connection for neurogenic bladder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

The evidence of record supports a finding that the Veteran 
had temporary duty in the Republic of Vietnam as a member of 
the U.S. Air Force.


CONCLUSION OF LAW

The Veteran had active service in Vietnam and as such is 
presumed to have been exposed to herbicides during that time.  
38 C.F.R. § 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to establish that the Veteran had service in Vietnam.  
Therefore, no further development is needed with respect to 
this aspect of the claim for entitlement to service 
connection for diabetes mellitus.  

Legal Criteria-Vietnam Service and Presumptive Service 
Connection 

If a Veteran served in the Republic of Vietnam during the 
Vietnam era, he or she shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes (emphasis 
added); Hodgkin's disease; chronic lympocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) as well as the United States Court 
for the Federal Circuit (Federal Circuit), addressed the 
meaning of "service in the Republic of Vietnam" as found 
under 38 C.F.R. § 3.307(a)(6)(iii).  In this regard, the 
Court issued a decision, Haas v. Nicholson, 20 Vet. App. 257 
(2006), that reversed a decision by the Board and held that, 
for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam. In so holding, the Court found that the VA 
Adjudication Procedure Manual provision noted above, M21-1, 
Part III, § 4.08(k)(1)-(2) (Nov. 1991), to be a substantive 
rule.  In other words, exposure to herbicides will be 
presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Court had erred 
in rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  The Federal Circuit issued 
mandate in Hass effective October 16, 2008.   Thus, in order 
to qualify for the presumption of service connection for 
certain listed disabilities, the Veteran must show that he 
served in the landmass or territorial waters of Vietnam.

Analysis

The Veteran contends that he has diabetes mellitus, type 2.  
He does not assert that any of the disabilities at issue 
originated in service; rather, he alleges that his type II 
diabetes mellitus is due to his presumed exposure to 
herbicides in the Republic of Vietnam and that the claimed 
neurological disorders are secondary to his diabetes.

As to establishing service in Vietnam (for the purposes of 
qualifying for presumptive service connection), the Board 
does conclude that there was, in fact, service on the 
Vietnamese landmass.  

The Veteran served as a member of the U.S. Air Force during 
the Vietnam War, and had principal duty as an aircraft 
mechanic in Thailand.  He is a recipient of the Vietnam 
Service Medal, and contends that he had temporary duty (TDY) 
in Vietnam.  To support this, the Veteran has highlighted a 
portion of his service personnel records which show temporary 
duty away from his home station in Thailand.  While the 
location is not specified, the Veteran has also submitted 
photographic evidence which purports to show him in Vietnam.  
The submitted images show the Veteran standing near a sign 
that is written in Vietnamese, as well as consuming a type of 
beverage that is of Vietnamese origin (and according to 
supporting internet research submitted by the Veteran, 
available only in Vietnam).  Significantly, there are lay 
statements of record from service compatriots which indicate 
that the Veteran had TDY in Vietnam as alleged.  Moreover, he 
has stated that his child suffers from spina bifida, which 
has been recognized to be linked to herbicide exposure in 
children of Veterans exposed to herbicides, albeit in this 
case such exposure occurred over a very limited period of 
time.  Upon consideration of such evidence, the Board finds 
that the Veteran had temporary duty inside of the Republic of 
Vietnam.  As such, he is presumed to have been exposed to 
herbicides while in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
As discussed in the remand below, the question of whether the 
Veteran has a current diagnosis of diabetes mellitus, type II 
warrants additional development, along with the other claims 
that are in appellate status.   


ORDER

The Veteran had active service in the Republic of Vietnam for 
the purposes of establishing presumed exposure to herbicides; 
to this extent only, the claim is granted.  


REMAND

Diabetes Mellitus

A diagnosis of diabetes mellitus was recorded in a 
neurological examination report dated in September 2003.  
There is indication that a serum glucose level or glucose 
tolerance studies were obtained.  There is no other diagnosis 
of diabetes of record. Given the Board's decision above 
confirming that the Veteran had active duty in Veteran, his 
contention that he has diabetes and the reference to diabetes 
in the report of the September 2003 neurological examination, 
the Board finds that there is a duty to provide the Veteran 
with a thorough examination to determine if he meets the 
diagnostic criteria for diabetes mellitus, type II.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) 
(2008).  See also 38 C.F.R. § 3.309(e) (2008).   

Neuropathy

In the report of the cursory August 2003 private examination 
noted above, the examiner recorded that the Veteran's 
peripheral neuropathy is "secondary to exposure to Agent 
Orange and/or diabetes mellitus."  The examiner did not 
specify which extremities are affected by neuropathy.  
Complicating the matter further, the Veteran is paralyzed 
from nonservice-connected multiple sclerosis (MS).  There are 
ample medical findings of record which show that the Veteran 
is incapacitated and wheelchair bound because of his MS, and 
his ability to speak and perform daily activities are 
severely limited.   

Under these circumstances, the Veteran must be afforded a VA 
neurological examination to determine if his peripheral 
neuropathy was caused or aggravated by his type II diabetes 
mellitus, if the latter diagnosis is confirmed (see 38 C.F.R. 
§ 3.310 (2008)) and whether such neuropathy is linked to his 
exposure to herbicides during service.  
  
Facial neuropathy/Aphonia/Neurogenic Bladder/Neurogenic Bowel

The Veteran also contends that facial neuropathy, aphonia, 
neurogenic bladder, and neurogenic bowel are due to his in-
service exposure to herbicides.  The Board notes that these 
disorders are not subject to presumptive service connection 
based on herbicide exposure, and that there is no opinion 
which relates such conditions to herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  If a diagnosis of 
diabetes mellitus, type II is confirmed, the neurological 
examiner should determine whether it has caused or aggravated 
the Veteran's additionally claimed neurological conditions.  
38 C.F.R. § 3.310.  Whether diabetes is present or not, the 
examiner must also address the question of whether there is a 
nexus between the Veteran's facial neuropathy, aphonia, 
neurogenic bladder, or neurogenic bowel and his presumed 
exposure to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).



In view of the foregoing, this case is REMANDED for the 
following action:

 1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran must first be scheduled 
for a VA examination to determine if 
diabetes mellitus, type 2, is currently 
present.  Following a review of the 
record, an appropriate clinical evaluation 
and any tests that are deemed necessary, 
the examiner should specifically determine 
if the Veteran meets the diagnostic 
criteria for diabetes mellitus, type II.  

3.  Thereafter, the Veteran should be 
afforded VA neurological examination to 
determine the nature, approximate onset 
date or etiology of his peripheral 
neuropathy of the upper and lower 
extremities, neurogenic bladder, 
neurogenic bowel, facial neuropathy, and 
aphonia, if present.  Following a review 
of the relevant medical evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

(a) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any peripheral 
neuropathy, aphonia, facial 
neuropathy, and impairment of the 
bladder and bowel that is identified 
was caused or aggravated by the 
Veteran's  type 2 diabetes mellitus 
(if the latter diagnosis is 
confirmed by the examination noted 
above)?  

(b) Is it at least as likely as not 
that any of the claimed conditions 
(bilateral upper/lower extremity 
neuropathy, facial neuropathy, 
neurogenic bowel, neurogenic 
bladder, and aphonia) is linked to 
the Veteran's presumed in-service 
exposure to herbicides?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation 
or aggravation; less likely weighs 
against the claim.

The clinician is also informed that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If any of the claimed disabilities were 
aggravated by diabetes mellitus, type II, 
the examiner is requested, to the extent 
that is possible, to provide the 
approximate  baseline level of severity 
of the neurological condition (e.g., 
slight, moderate, etc.) prior to the 
onset of any aggravation by type 2 
diabetes.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

     3.  After completion to the extent 
possible of the directed development, 
readjudicate the Veteran's claims for 
service connection.  If any claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


